Case 1:15-cv-00152-RGA Document 612 Filed 11/04/20 Page 1 of 2 PageID #: 45263




                      NOTE: This order is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                             ______________________

                   BIO-RAD LABORATORIES, INC., THE
                       UNIVERSITY OF CHICAGO,
                           Plaintiffs-Appellees

                                        v.

                             10X GENOMICS INC.,
                              Defendant-Appellant
                             ______________________

                              2019-2255, 2019-2285
                             ______________________

                Appeals from the United States District Court for the
            District of Delaware in No. 1:15-cv-00152-RGA, Judge
            Richard G. Andrews.
                            ______________________

                ON PETITION FOR REHEARING EN BANC
                         ______________________

               Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
              MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
                      HUGHES, and STOLL, Circuit Judges.
            PER CURIAM.
                                    ORDER
                Appellant 10X Genomics Inc. filed a petition for rehear-
            ing en banc. The petition was first referred as a petition
Case 1:15-cv-00152-RGA Document 612 Filed 11/04/20 Page 2 of 2 PageID #: 45264




            2           BIO-RAD LABORATORIES, INC.   v. 10X GENOMICS INC.



            for rehearing to the panel that heard the appeal, and there-
            after the petition for rehearing en banc was referred to the
            circuit judges who are in regular active service.
                Upon consideration thereof,
                IT IS ORDERED THAT:
                The petition for panel rehearing is denied.
                The petition for rehearing en banc is denied.
               The mandate of the court will issue on November 12,
            2020.


                                              FOR THE COURT

                  November 4, 2020            /s/ Peter R. Marksteiner
                       Date                   Peter R. Marksteiner
                                              Clerk of Court
